Citation Nr: 0923657	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  03-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to an evaluation in excess of 10 percent for 
low back strain with degenerative disc disease, prior to 
February 19, 2004.

4.  Entitlement to an evaluation in excess of 40 percent for 
low back strain with degenerative disc disease, since 
February 19, 2004.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1970 to November 1973, and from November 1976 to 
July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and June 2005 rating 
decisions by the Seattle, Washington, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA). The 
December 2002 decision denied service connection for a 
stomach disorder and denied an evaluation in excess of 10 
percent for a low back disability.  The June 2005 decision 
denied service connection for fibromyalgia.

In May 2007, the Veteran and his wife testified at a personal 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.  Following the hearing, in January 2008, the 
Board remanded the claim to the RO, via the Appeals 
Management Center (AMC) for further evidentiary development.

In a June 2008 rating decision issued during the processing 
of that remand, the AMC granted entitlement to an additional 
benefit sought on appeal by the Veteran, namely entitlement 
to a separate evaluation for a neurogenic bladder.  The 
appeal is deemed satisfied, and no further issue remains for 
consideration by the Board with respect to that disability.  
The AMC also granted an increased, 40 percent evaluation for 
the Veteran's low back disability, effective from February 
19, 2004.  Both stages of evaluation of the low back remain 
on appeal.  Moreover, the Veteran stated in September 2008 
correspondence that he was satisfied with the status of the 
evaluation of his bilateral upper extremity peripheral 
neuropathy, and he withdrew his appeal with regard to that 
issue.

All requested development having been taken with respect to 
the remaining issues on appeal, as listed above, the claims 
are returned to the Board for further appellate 
consideration.

The issues regarding evaluation of the Veteran's low back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the AMC, in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against a finding that any currently diagnosed stomach 
disorder is related to service.

2.  There is no current, credible diagnosis of fibromyalgia.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a stomach disorder 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2.  The criteria for service connection of fibromyalgia are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, legally sufficient notice was provided in September 
2002 and January 2005 correspondence.  The former addressed a 
stomach disorder, while the latter dealt with fibromyalgia.  
Both were issued prior to the initial adjudication of the 
respective claims.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The letters informed the Veteran of the 
elements of service connection, described the evidence and 
information needed to substantiate the claims, and set forth 
the respective responsibilities of VA and the Veteran in 
obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  March 2006 
correspondence supplemented the notice by informing the 
Veteran of VA policies and practices with regard to 
assignment of effective dates and disability evaluations.  
Mayfield, supra; Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Any error in the timing of this notice is harmless, 
as service connection is herein denied, and hence no 
effective date or evaluation shall be assigned.  The notice 
provided to the Veteran has afforded him a meaningful 
opportunity to participate in the adjudication of his claims.  
He has demonstrated his understanding of the applicable laws 
and regulations regarding service connection in his 
submissions of medical evidence, written argument, and 
personal testimony.  Adjudication may proceed without 
prejudice to the Veteran.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained complete service treatment records, as well as VA 
treatment records from 1992 to 2006.  The Veteran has 
submitted, or VA has obtained on his behalf, private 
treatment records from all providers he has identified.  
Several VA examinations have been conducted in connection 
with the current claims, and the Veteran has been afforded 
several opportunities to present testimony at personal 
hearings before the RO and the undersigned Veterans Law 
Judge.  Records have been obtained from the Social Security 
Administration.  Neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Among the listed presumptive chronic diseases is 
peptic ulcer disease, which the Veteran has alleged as part 
of his stomach disorder.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Stomach Disorder

A review of service treatment records reveals that the 
Veteran was repeatedly treated for complaints of nausea, 
abdominal pain, and diarrhea.  Doctors considered food 
poisoning, as many complaints followed ingestion of spicy 
foods or raw fish.  Viral gastritis and gastroenteritis were 
eventually diagnosed.  However, at the Veteran's examination 
for separation, he reported no ongoing gastrointestinal 
problems, and the examiner noted no findings reflecting any 
such.

VA treatment records from 1992 to 2001 reflect no complaints 
of gastrointestinal discomfort or problems except for one 
episode in December 1994.  At that time, the Veteran reported 
to the emergency room complaining of nausea and vomiting.  He 
was dehydrated.  A history of "probable gastroenteritis" 
was noted.  Throughout this period, the Veteran was treated 
for diabetes mellitus, and had occasional problems with his 
insulin dosage.  He was seen frequently by VA health care 
providers, none of whom reported any ongoing or even 
intermittent gastrointestinal difficulties.  At a November 
1996 VA contract examination, the examiner noted no 
gastrointestinal problems or complaints.

Private treatment records associated with the claims file are 
silent for any complaints of gastrointestinal problems, from 
1997 to the present.  The Veteran did receive ongoing 
treatment for diabetes, orthopedic problems, and neurological 
complaints, but no private doctor addressed or mentioned any 
complaints of stomach problems.

The first notation of chronic gastrointestinal problems 
appears in September 2002 VA treatment notes.  The Veteran 
complained of gastroesophageal reflux and waterbrash, with 
occasional belching.  He was prescribed medication for 
control of stomach acid.  He stated that the medication 
resolved his "sour stomach," but he continued to belch and 
have occasional reflux.  Doctors opined that the Veteran was 
eating too rapidly and drinking too many carbonated 
beverages, leading to excessive air swallowing.  Subsequent 
VA treatment records show reports of a "history of peptic 
ulcer disease" and a current diagnosis of gastroesophageal 
reflux disease (GERD).  He continued to use prescription 
medications for acid control, though records reflect few 
specific complaints of reflux or other stomach problems.  For 
example, he stated in May 2005 that he tried to eat a small 
snack prior to bed time for "GI comfort."

At a September 2002 VA examination, the Veteran reported that 
he began having abdominal "aching" and intolerance for 
spicy food.  He stated that an upper GI study in service 
showed peptic ulcer disease; no ulcer was noted during 1996 
treatment for H pylori.  He currently took medication for 
acid control, and used over the counter medication for upset 
stomach.  Physical examination was unremarkable.  A history 
of peptic ulcer disease, currently controlled with 
medication, was diagnosed.  The claims file was not available 
for review in conjunction with the examination.

At his March 2006 hearing the Veteran stated that he could 
not eat spicy food.  He had an endoscopy that showed GERD.  
He stated that at times he had to vomit, and so he had to eat 
bland foods.  He had these problems since service.

In April 2008, the Veteran again underwent a VA examination.  
The examiner was able to review the claims file at that time.  
The Veteran reported having persistent, intermittent stomach 
pain during and since service.  The pain was crampy in 
nature.  A recent endoscopy showed GERD.  He denied a history 
of diarrhea, constipation, or vomiting.  He uses over the 
counter antacids, and avoided spicy food.  The examiner 
observed that service treatment records did not include 
findings consistent with GERD.  Truncal obesity was noted on 
physical examination.  There was no tenderness of the 
abdomen.  The examiner diagnosed GERD, and stated that there 
was less than a 50 percent probability that this was related 
to any disease or injury in active service.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a May 2007 hearing at the RO.  He again 
stated that his stomach problems began in 1973, and had 
continued to the present day.  He used over the counter 
medications for reflux.  He used a stool softener, and 
reported having a dumping problem.  He belched a lot.  He 
alleged that several bouts of food poisoning in service had 
caused his current malady.  He also reported that current 
testing, such as a barium swallow, had not located any 
problems.  His wife reported that he had stomach problems for 
as long as she had known him, 17 years.  She stated he had 
constant heartburn, and would vomit.  

The Board finds that service connection for a stomach 
disorder, currently diagnosed as GERD, is not warranted on 
either a direct or presumptive basis.

Presumptive service connection must be denied because the 
medical evidence of record does not show any current 
diagnosis of peptic ulcer disease, the listed condition.  
Although the Veteran has reported that he was diagnosed with 
such in service, a review of treatment records shows no such 
diagnosis.  Moreover, the medical evidence of record does not 
show any chronic gastrointestinal disease within the first 
post service year.  For peptic ulcer disease, the condition 
must have become manifest to a compensable degree within the 
first year following discharge from service.  38 C.F.R. 
§ 3.307.  Although the Veteran has alleged consistently that 
his stomach problems have persisted since service, and hence 
were present for the year following service, this is refuted 
by the dearth of corroborating medical records.  Records 
establish no complaints until at least 1994, and then only in 
a single isolated incident.  Persistent complaints did not 
arise until 2002.  While the Veteran's statements, and those 
of his wife, are competent lay evidence, they are outweighed 
by the contrary medical evidence of record.

Direct service connection must also be denied.  As was just 
discussed, the totality of the evidence of record does not 
show a continuity of symptomatology or complaints from 
service to the present.  Symptoms appear, based on the 
separation examination, to have resolved by the Veteran's 
discharge, and no chronic complaints are shown for 18 more 
years.  Moreover, the only medical opinion of record 
addressing the etiology of the Veteran's current 
gastrointestinal complaints has stated that it is less likely 
than not that it is related to treatment and problems in 
service.  This examiner had the opportunity to review the 
claims file in its entirety, and he noted that the symptoms 
described in service do not reflect the presence of GERD at 
that time.  The Board notes the Veteran's opinion that his 
current stomach problems arose out of his in-service 
treatment, but as a layperson, the Veteran's opinion is not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  The Board notes in this respect that there is 
some evidence of record that the veteran is a medical lab 
technician or possibly a licensed practical nurse.  The 
degree of training and knowledge in such a position does not 
render him qualified to offer an opinion on etiology.  Even 
if it were sufficient, the Board finds the Veteran's opinion 
outweighed by that of a doctor.  As no relationship is shown 
between current diagnosis and in-service disease and 
treatment, the claim must be denied on a direct basis.  

Fibromyalgia

The Board finds that service connection for fibromyalgia must 
be denied, as there is no credible diagnosis of the condition 
reflected in the medical evidence of record.

The Veteran has alleged that while in service, he was 
diagnosed with "fibrocitis," the name by which the disease 
of fibromyalgia was previously known.  A review of the 
service treatment record reveals no such diagnosis, however.  
The Board notes that the Veteran has been provided a complete 
copy of his service records, and has submitted copies of 
those pages he deems relevant to his claims.  None of the 
submitted pages refer to fibrocitis.

Moreover, no doctor has rendered a credible diagnosis of 
fibromyalgia.  All but one doctor, both private and VA, who 
have treated the Veteran for his neurological and orthopedic 
pain complaints have associated his symptoms with diabetic 
neuropathy, degenerative disc disease, or spondylosis of the 
spine.  Only Dr. FAJ, a rheumatologist, has mentioned 
fibromyalgia as a possible diagnosis.  Importantly, he does 
not make a definitive diagnosis.  Instead, after testing and 
examination, he noted "probable" fibromyalgia.  He noted 
that, "The physical examination is consistent with a 
diagnosis of fibromyalgia although [it] is not strictly 
consistent with the American College of Rheumatology criteria 
for this disorder."  In a March 2006 statement he referred 
to fibromyalgia as a "viable" diagnosis.  In other words, 
he could not make a definitive diagnosis.  The Board finds 
that the opinion and findings of Dr. FAJ are too speculative 
and vague to permit a credible diagnosis of fibromyalgia.  
His tentative opinion is far outweighed by the numerous 
private and VA doctors who have examined the Veteran and 
reviewed all or some of his medical records, and have offered 
alternative diagnoses.

In the absence of a credible, definitive diagnosis of 
fibromyalgia, the claim of service connection for such must 
be denied.


ORDER

Service connection for a stomach disorder is denied.

Service connection for fibromyalgia is denied.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims (the 
Court) has interpreted the duty to notify in the context of 
claims for increased evaluation.  For an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

This decision was issued during the pendency of the current 
appeal, and a review of the record reflects that the Veteran 
has never received formal notice of all the criteria 
applicable to his claim for increased evaluation for his low 
back disability.  These criteria, which were amended in 
September 2002 and September 2003, include specific 
measurements of range of motion which the Veteran would not 
know to address if only informed of a need to show a 
worsening of his disability.   While the statement of the 
case and supplemental statements of the case have included 
all the criteria, these are insufficient for VCAA notice 
purposes.  Further, the Veteran's statements and submissions 
regarding his back do not reflect his actual knowledge of 
those elements of the criteria, and so the Board cannot find 
that the error in notice is harmless in this case.

Although the Board deeply regrets the additional delay, a 
remand is required to ensure that the Veteran has been 
afforded complete and effective notice with regard to his 
claim.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Notice should include the rating 
criteria under Diagnostic Code 5293 
(effective prior to September 23, 2002), 
Diagnostic Codes 5292, 5293, and 5295 
(effective prior to September 26, 2003), 
and Diagnostic Codes 5237and 5243.  Both 
the general rating formula and the formula 
based on incapacitating episodes should be 
provided for Code 5243.

2.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated, to 
include obtaining all up-to-date VA and 
private treatment records for the service-
connected low back disorder.  The RO 
should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


